OPINION — AG — AN INDIVIDUAL WHO MAKES A FALSE CERTIFICATION OF THE EXISTENCE OF SECURITY AS REQUIRED BY 47 O.S. 1976 Supp., 7-602 [47-7-602], IS SUBJECT TO A CHARGE OF PERJURY UNDER THE PROVISION OF 21 O.S. 1971 491 [21-491] AND UPON CONVICTION THEREOF, SUBJECT TO PENALTY AS PROVIDED IN 21 O.S. 1971 500 [21-500].  IT IS NOT A NECESSARY FOR A CHARGE OF PERJURY THAT PENALTY FIRST HAVE BEEN IMPOSED UNDER THE PROVISION OF 47 O.S. 1976 Supp., 7-605 [47-7-605], AND 47 O.S. 1976 Supp., 7-606 [47-7-606], IN ADJUDICATION OF GUILT OF A VIOLATION OF THE PROVISIONS OF 47 O.S. 1976 Supp., 7-601 [47-7-601], WOULD NOT PRECLUDE THE FILING OF CHARGES UNDER 21 O.S. 1971 491 [21-491], OR VICE VERSA, INASMUCH AS THE ELEMENTS OF THE CRIMES ESTABLISHED IN THE TWO SECTIONS UNDER CONSIDERATION ARE SEPARATE AND DISTINCT. (WILLIAM DON KISER)